 
Exhibit 10.35.2
 
[LOGO]    BANK OF SCOTLAND
            CORPORATE BANKING
 
Corporate Banking (Scotland)
   
4th Floor
   
New Uberior House
   
11 Earl Grey Street
   
Edinburgh
   
EH3 9BN
     
Strictly Private & Confidential
 
Telephone: Direct Line:       0131-659-0717
Vernon Brannon, Senior Vice President
 
Switchboard:    0131-442-7777
HLM Design Inc
 
Fax:                  0131-669-0760
Suite 2950
   
121 West Trade Street
 
Email:         chris_solley@bankofscotland.co.uk
Charlotte, NC 28202-5399
   
USA
 
Our Ref:    CORP/CS
         
Your Ref:
         
13 December 2002

 
Dear Vernon,
 
Re:    Term Loan dated 15th February 2002 (“the Term Loan”) between G A Design
International (Holdings) Limited (“Borrower”) and Bank of Scotland (“BoS”)
 
With reference to schedule 4 (Financial Covenants) of the Term Loan agreement.
The purpose of this letter is to confirm that BoS is in the process of reviewing
the current suite of covenants prior to 31st January 2003, and in the meantime,
BoS will waive the Borrowers obligation to comply with the Gearing (clause 1.1),
Trade Debtor Cover (1.2) and Consolidated Interest Cover (1.6) covenant tests,
as at 31st October 2002.
 
This waiver is for a period of one year and a day and only applies to the
financial covenants and test date noted above, and is provided on the basis
that, following receipt of the necessary financial information requested, the
Borrower and BoS agree a revised suite of covenants prior to the 31st December
2002 test.
 
All other rights are reserved under the facility letter as noted above.
 
I trust that this is in order.
 
Kind regards
 
 
Yours sincerely
 
/s/    Chris Solley
Chris Solley
Corporate Banking Manager